TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00390-CV


                                    In re Robert Lee Martin


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator Robert Lee Martin filed a petition for writ of mandamus asking this Court

to order the trial court to rule on his plea to the jurisdiction. Having reviewed Martin’s petition

and the accompanying record, we deny his petition for writ of mandamus. See Tex. R. App.

P. 52.8(a).



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Filed: June 14, 2019